DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 02 December 2021. Claims 1, 7 and 9 have been amended. Claims 5-6, 14-17 and 19-20 have been cancelled. No claims have been added. Therefore, claims 1-4, 7-13, 18 and 21 are presently pending in this application.
Claims 1-4, 7-13, 18 and 21 are allowed based on the examiner’s amendment and examiner’s reasons for allowance below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Travis Iams on 10 January 2022.
The application has been amended as follows: 
In claim 1, in line 5 replace “being insertable” with --is configured to be insertable--. In line 5 replace “device;” with --device, wherein the first portion includes a first stiffened, elongated, tubular conduit and a second stiffened, elongated, tubular conduit, and the second portion is a U-shaped stiffened, 
In claim 7, in lines 1-4 replace “wherein the first portion comprises two or more conduits and the biasing member comprises two or more tension springs, wherein at least one of the tension springs is arranged within at least one of the two or more conduits” with --further comprising a second biasing element, 
In claim 8, in line 1 replace “claim 7” with --claim 1--. In line 1 replace “the conduits” with --the first conduit and the second conduit--.
In claim 9, in lines 1-2 replace “wherein the first end of the first portion is attachable to the first end of the second portion, such that the first” with --wherein the first--.
In claim 10, line 1 replace “wherein an opposing second end of the second” with --wherein the second--.
In claim 18, in lines 1-2 replace “wherein the biasing element is two biasing elements and the strap is two straps” with --further comprising a second biasing element and a second strap, the second biasing element being arranged within the second conduit and the second strap is connected to the second biasing element--.
Response to Arguments
Applicant’s arguments, see the remarks filed 02 December 2021, with respect to the 35 U.S.C. 103 rejection of claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claim 1 has been withdrawn. 
Reasons for Allowance
Claims 1-4, 7-13, 18 and 21 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the specific structure and functional recitation as claimed in amended claim 1, “A device for applying 
wherein the first biasing element applies the tensile force to the hinged joint so as to passively stretch and relieve pressure on connective tissue, membranes, and cartilage of the hinged joint”.
The closet prior arts of record are Henderson (6,258,050 B1) and Prsala (2008/0119338 A1). 

In figure 3 Prsala teaches that a slip fit connection attaches the first portion 1/3 to the second portion 6/7 (the first portion 1/3 includes an attachment hook 3 which provides a slip fit connection for the second portion 6/7, see paras. [0079]-[0080]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kott (4,674,484 A) a device for applying a tensile force to a hinged joint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785